Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
While claim 8 is allowed below, the Examiner recommends that the last clause of the claim be revised to more clearly recite the additional steps performed.  The clause is generally written in passive language (i.e. “it is determined”, “being processed”, “being produced”), and would be better written as performing active steps in chronological order.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 8-11 are allowed. 
Claim 5 is objected to.  
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach “first identification information is acquired from a first three-dimensional shaped article, first production information of the first three-dimensional shaped article is acquired using the first identification information, it is determined whether the first three-dimensional shaped article is processed into a recycled material and reused using the first production information, and when it is determined that the first three-dimensional shaped article is processed into a recycled material and reused, the first three-dimensional shaped article is processed into a recycled material by grinding, and a second three-dimensional shaped article is produced using the recycled material” in combination with other limitations of the claims. The grinding and producing of the second three-dimensional shaped article are interpreted as required steps in the process (not conditional).
The prior art teaches placing recycling symbols on articles, but fails to teach acquiring production information from the three dimensional article, determining whether it will be processed into a recycled material and reused, grinding the three dimensional article, and producing a second three dimensional article from the ground three dimensional article. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flores et al. (US 20160260001 A1, hereinafter “Flores”). 

Regarding claim 1 Flores teaches a method for producing a three-dimensional shaped article, comprising: 
acquiring first shape data (0028 teaches a cad file) for indicating a shape of the three-dimensional shaped article, and identification information (0005-0007 teaches identifying information) for identifying the three-dimensional shaped article, the identification information being indicated by a plurality of symbols (0005-0007 teaches a plurality of symbols embedded by a bar code, etc.); 
generating second shape data (0029 teaches selecting bar code shape data) for indicating the shape of the three-dimensional shaped article representing the identification information using the first shape data and the identification information, such that the identification information is represented by different characteristics (0008-0010 teaches printing at different heights or in different colors) of different layers (0008-0010 teaches printing layers at different heights or in different colors)  that are stacked to form the three-dimensional shaped article, the different characteristics of the different layers each (0048-0049 teaches that a vertical pit may correspond to a “0” and a raised portion may correspond to a “1”) corresponding to at least one symbol of the symbols; 
producing (0054 teaches printing the article) the three-dimensional shaped article according to the second shape data; and 
transmitting (0030 teaches storing the information of the printed code remotely in a server) the identification information and production information of the three- dimensional shaped article to a server.

Regarding claim 3, Flores teaches wherein the characteristic includes a line width (0049 teaches width and depth being varied to represent a symbol) of the shaping material.

Regarding claim 4, Flores teaches wherein the characteristic includes an extending direction (0049 teaches the extension of the material in three dimensions may be used to encode a symbol) of the shaping material in the layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores in view of Nguyen et al. (US 10751951 B1, hereinafter “Nguyen”). 

Regarding claim 2, Flores teaches a first layer of the three-dimensional shaped article having a first characteristic (0049 teaches printing in certain dimensions for a symbol) is formed by ejecting the shaping material from the first nozzle, and a second layer of the three-dimensional shaped article having a second characteristic (0049 teaches printing in certain dimensions for a different symbol) different from the first characteristic is formed
Flores fails to teach wherein in the producing the three-dimensional shaped article, the three-dimensional shaped article is produced using an apparatus including a melting portion melting a material to form a shaping material, and a first nozzle and a second nozzle having an opening shape different from the first nozzle for ejecting the shaping material supplied from the melting portion. 
In the same field of endeavor Nguyen teaches that a first nozzle and second nozzle may deposit first and second layers of a structure and the first nozzle deposits a fine pattern and the second nozzle deposits a coarse pattern material (see Figs. 5A and 5B). Nguyen also teaches that the first and second nozzles have different sizes for printing materials with different speeds or dimensions (col. 4 ll. 54-64). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Nguyen with Flores, as Nguyen teaches that using different nozzles allows for the optimizing of the printing process and the printing of different materials from the different nozzles (col. 4 l. 54 to col. 5 l. 15). Further, the combination is obvious in view of Flores teaching that a code may be printed at a different resolution (0049) than other layers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742